Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered May 17, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly curtailed his right of cross-examination is unpreserved for appellate review (see People v Lyons, 81 NY2d 753, 754 [1992]; People v Iannelli, 69 NY2d 684, 685 [1986], cert denied 482 US 914 [1987]; People v Odiot, 242 AD2d 308 [1997]; People v McEachern, 237 AD2d 381 [1997]; People v Dunbar, 145 AD2d 501 [1988]). In any event, the trial court providently exercised its discretion in limiting the defendant’s cross-examination of the eyewitness (see People v Odiot, supra; People v McEachern, supra; People v Daniels, 225 AD2d 632 [1996]; People v Delcarpio, 221 AD2d 359, 360 [1995]; People v Taylor, 214 AD2d 757 [1995]).
Contrary to the defendant’s contention, the defendant was afforded meaningful representation (see People v Benevento, 91 NY2d 708, 712-714 [1998]; People v Rivera, 71 NY2d 705, 708-709 [1988]; People v Baldi, 54 NY2d 137, 146-147 [1981]).
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or do not warrant reversal. Florio, J.P., Krausman, Rivera and Fisher, JJ., concur.